          Case 2:18-cv-02007-JAD-NJK Document 72 Filed 08/17/21 Page 1 of 1




 1
 2
 3
 4
                             UNITED STATES DISTRICT COURT
 5
                                    DISTRICT OF NEVADA
 6
 7   JESSICA DEMESA,
                                                        Case No. 2:18-cv-02007-JAD-NJK
 8         Plaintiff(s),
                                                                      Order
 9   v.
10   TREASURE ISLAND, LLC,
11         Defendant(s).
12        On July 29, 2020, this case was stayed pending a decision from the United States Supreme
13 Court in Facebook Inc. v. Duguid. Docket No. 71. The Supreme Court issued that decision on
14 April 1, 2021. Facebook, Inc. v. Duguid, 141 S.Ct. 1163 (U.S. Apr. 1, 2021). Accordingly, the
15 parties are hereby ORDERED to file, by August 31, 2021, a joint status report and proposed
16 schedule.
17        IT IS SO ORDERED.
18        Dated: August 17, 2021
19                                                           ______________________________
                                                             Nancy J. Koppe
20                                                           United States Magistrate Judge
21
22
23
24
25
26
27
28

                                                 1
